Name: 2012/568/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the Community Fisheries Control Agency for the financial year 2010
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  EU finance
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/169 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the Community Fisheries Control Agency for the financial year 2010 (2012/568/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Community Fisheries Control Agency for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the Community Fisheries Control Agency for the financial year 2010, together with the Agencys replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 768/2005 of 26 April 2005 establishing a Community Fisheries Control Agency (3), and in particular Article 36 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Fisheries (A7-0130/2012), 1. Grants the Executive Director of the Community Fisheries Control Agency discharge in respect of the implementation of the Agencys budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Fisheries Control Agency (previously referred to as Community Fisheries Control Agency), the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 1. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 128, 21.5.2005, p. 1. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER THE PAST YEARS Community Fisheries Control Agency (set up in 2007) 2007 2008 2009 Performance n.a.  Calls on the Agency to set out a diachronic analysis of operations carried out in this and the previous years  Calls further on the Agency to consider making a Gantt diagram part of the programming for each of its operational activities  Calls on the Agency to draw up a multiannual work programme  Calls on the Agency to set out a comparison of the operations that were carried out during the year for which the discharge is to be granted and during the previous financial year so as to enable the discharge authority to assess more effectively the Agencys performance form one year to the next  Urges the Agency to improve its annual work programme by including specific measurable objectives both at policy area level and at operational level, establishing SMART indicators  Calls on the Agency to develop key performance indicators within the administrative support functions  Calls on the Agency to consider making a Gantt diagram part of the programme for each of its operational activities Budgetary and financial management The internal control procedures required by Article 38 of the Financial Regulation to ensure transparency and sound financial management have not yet been documented   no control standards and no procurement procedures The Agency does not strictly observe the principle of specification: need for the Agency to remedy the shortcomings in the programming of its activities; contrary to the Financial Regulation, some legal commitments (EUR 1 400 000) were entered into before the corresponding budgetary commitments had been made n.a. Human resources n.a. Calls on the Agency to improve monitoring of the implementation of the budget, especially in the human resources field Calls on the Agency to redress its weaknesses in recruitment planning Internal audit n.a. Calls on the Agency to fulfil 15 recommendations made by the Internal Audit Service related to develop a set of indicators covering all activities of the Agency, the internal organisation and procedural structure supporting the management assurance, the human resources management and the need for internal procedures to reduce the Agencys payment delays  Calls on the Agency to inform the discharge Authority of the recommendations made by the IAC and the action taken by the Agency  Urges the Executive Director of the Agency to fully fulfil his obligation to include in his report to the discharge authority summarising the IAS report, all recommendations made and all actions taken on these recommendations  Calls on the Agency to review its Internal Control System to underpin its Executive Directors annual declaration of assurance and to review all its procedures, both administrative and operational, with subsequent documentation of the workflow and key control  Encourages the Agency to establish a risk management function for registering risks and creating plans for mitigating costs